Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.12 Page 1 of 19




                EXHIBIT A
          Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.13 Page 2 of 19




                                                                                                                        TMM / ALL
                                                                                                     Transmittal Number: 22274104
Notice of Service of Process                                                                            Date Processed: 11/09/2020

Primary Contact:           Sarah Strand
                           Radisson Hospitality, Inc.
                           701 Carlson Pkwy
                           Ste 300 Mailstop 4001
                           Minnetonka, MN 55305-5248

Electronic copy provided to:                   Jane Woodbury

Entity:                                       Libor California Beverage LLC
                                              Entity ID Number 2349913
Entity Served:                                Libor California Beverage LLC
Title of Action:                              Orlando Garcia vs. HPTWN Properties Trust
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 San Diego County Superior Court, CA
Case/Reference No:                            37-2020-00039840-CU-CR-NC
Jurisdiction Served:                          California
Date Served on CSC:                           11/06/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Russell Handy
                                              858-375-7385

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
          Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.14 Page 3 of 19
                                                                                ~.;

                                                                                                                                                    SUM-100
                                          SUMM®NS                                                             ~ FORCOURTUSEOM_Y                             —~
                                                                                                                   (SOL'J P:,RA USO DE ! r; CORTG)
                                     (CITACION JUDICIAL)

1VOTICE TO DEFEPlDAFJT:                                                                                           ELEC-fROFJICALL''il' FILECli
                                                                                                                   Suprerior Court of Califomia,
(AVISO AL DEMANDADO):                                                                                                 ( yLlr,ty ot San Diegta
HP'I'WN Propegties 'i'rust, a Real Estate Investment Trust; Lib®r Calif®rxaia
Beverage LLC, a Minnesota Limited Liability Company; ana Does 1-10                                                 1 V302020 v 11:58:42 AvI
                                                                                                                    Clerlc of thz Superior Court
YOU ARE BEING SUED BY PLAINTIFF:                                                                                gy t,rzclory Homick,Depuiy Clerk
~LO ESTA DEMANDANDO EL DEMANDANTE):
®rland® Garcla
tdOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
  You have 30 CALENDER DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy served
on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your case.
There may be a court form that you can use for your response. You can find these court forms arid more information at the California Courts Online
Self-Help Center (www.courtinfo.ca,gov/selfhelo), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the court
clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may be
taken without further warning from the court.
  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhe!pcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelo), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decider en su contra sin escuchar su version. Lea la information a
continuacion.
  Tiene 30 DIAS DE CALENDARIO despues de que le entrguan esta citacion y papeles legales para presentar una respuesta por escrito en esta corte y
hacer que se entrgue una copia al demandante. Una carta o una Ilamada telefonica no lo protegen. Su respuesta por escrito tine que estar en fornnato
!egal correcto si desea que procesen su caso an la corte. Es possible que haya un formulario que usted pueda usar para su respuesta. Puede
encontrar estos formularios de la corte y mas informacion en al Centro de Ayuda de [as Cortes de California (www.courtinfo.ca.gov/selfhe!o/esaanoU),
en la biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar [a cuota de presentacion, pida al secretario de la
corte que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y[a corte
le podra quitar su sueldd, dinero y bienes sin mas advertencia.
  Hay otros requisitos legales. Es recommendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede 1!amar a un servicio
de remission a abogados. Si no puede pagar a un abogado, es possible que cumpla con los requisitos para obtener servivios lega!s gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelocalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.courtinfo.ca.gov/selfhe!p.espanol/) or poniendose en contacto con
la corte o el colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a rec!amar [as cuotas y los costos exentos por imponer un gravamen
sobre cualquier recuperacion de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene
que pager el gravamen de la corte antes de que la corte pueda desechar el caso.

The nalYte and address of the court is: United States Superior Court in and for the County of San D.iego CASE NUMBER:
(EI nombre y direccion de la corte es):                                                                         37-2020-00039840-CU-CR-tdC
325 SouthMelrose Dr
Vista, CA 92081
The North County Regional Center
The name, address, and telephone number of piaintiff's attorney, or plaintiff without an attorney, is:
(EI nombre, la direccion y el numero del telefono del abogado del demandante, o del demandante que no tine abogado, es):
Russell 1-Iaridy., Center for Disahility Access, 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
(858) 375-7385

DATE: 1 Vp&2p20                                Cierk, by                          ' G. Horoick                                                    , Deputy
(Fecha)                                        (Secretario)                                                                                      (Adjunto)
(For Proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                   NOTICE TO THE PERSON SERVED: You are served
    jSeal]                       ( 1. ❑ as an individual defendant.
                                   2. ❑ as the person sued under the fictitious name of (specify):


                                       3. ❑ on behalf of (specify):
                                        under: ❑ CCP 416.10 (corporation)                ❑ CCP 416.60 (minor)
                                               ❑ CCP 416.20 (defunct corporation)        ❑ CCP 416.70 (conservatee)
                                               ❑ CCP 416.40 (association or partnership) ❑ CCP 416.90 (authorized person)
                                               ❑ Other (specify):
                                       4. ❑ by personal delivery on (date):
                                                                                                                                                     . Page 1 of 1

Form Adopted for Mandatory Use                                    SUMM0NS                                                     Code of CiHI Procedure §§ 412.20, 465
   Judicial Council of California                                                                                                            www.courtinfo.ca.,qov
   SUM-100 [Rev. Juty 1, 20001
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.15 Page 4 of 19



                                                                  ELECTfIOHICALL'Y FILED
                                                                   auperior Cuurt of Califomia,
                                                                      Cnurrty af 5an Diego
  1
        CENTER FOR DISABILITY ACCESS                                I 0dW2020 at 11:58:42 AM
  2     Raymond Ballister Jr., Esq., SBN 111282                     Clerk of the Superior Court
        Russell Handy, Esq , SBN 195058                          Hy Greaory Hamick,Deputy Clerk
  3     Amanda Seabock, Esq., SBN 289900
        Zachary Bestz Esq., SBN 16603 5
  4     Mail: 803 3 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
  6
        amandas@potterhandy.com

  7     Attorneys for Plaintiff
  8
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9
                                COUNTY OF SAN DIEGO
 10
 11
          Orlando Gareia,                         Case No.        37-2020-00039840- C U- C R- N C
 12
                  Plaintiff,
 13                                               Coanplaint F'or Datnages And
            V.                                    Injunctive Itelief F'or
 14       IIPTWN Properkies'I'rust, a Real        Violations Of: Americans With
          Estate Investment Trust;                Disabilities Act; Unruh Civil
 15       Libor California Pevera e LLC, a        Rights Act
          Minnesota Limited Liabili~y
 16       Company; and Does 1-10,
 17              Defendants,
 18
 19
 20
            Plaintiff Orlando Garcia complains of HPTWN Properties Trust, a Real
 21
      Estate Investment Trust; Libor California Beverage LLC, a Minnesota Limited
 22
      Liability Company, and Does 1-10 ("Defendants"), and alleges as follows:
 23
 24
      PAItTIES:
 25
        1. Plaintiff is a California resident with physical disabilities. He is
 26
 27
      substantially limited in his ability to walk. He suffers from cerebral palsy. He
      has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
 28


                                             1

      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.16 Page 5 of 19




  1     2. Defendant HPTWN Properties Trust, owns the Country Inn & Suites by
  2   Radisson, located at 5975 Lusk Blvd., San Diego, California, currently and at
  3   all times relevant to this complaint. Defendant Libor California Beverage, LLC
  4   operates the hotel currently and at all times relevant to this complaint.
  5     3. Plaintiff does not know the true names of Defendants, their business
  6   capacities, their ownership connection to the property and business, or their
  7   relative responsibilities in causing the access violations herein complained of,
  8   and alleges a joint venture and common enterprise by all such Defendants.
  9   Plaintiff is informed and believes that each of the Defendants herein,
 10   including Does 1 through 10, inclusive, is responsible in some capacity for the
 11   events herein alleged, or is a necessary party for obtaining appropriate relief.
 12   Plaintiff will seek leave to amend when the true names, capacities,
 13   connections, and responsibilities of the Defendants and Does 1 through 10,
 14   inclusive, are ascertained.
 15

 16     JLTRISI)ICTI®N:
 17     4. This Court has subject matter jurisdiction over this action as a court of
 18   general jurisdiction. This Court has personal jurisdiction over Defendants
 19   because they conduct substantial business in the State of California, County of
 20   San Diego, and Defendant's offending Website is available throughout
 21   California.
 22      5. Venue it proper in this Court because Defendant conducts business in
 23   this County.
 24      6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
 25   injunction ordering compliance with the Americans with Disabilities Act.
 26

 27     I'RELIMINAIZY STATEMENT
 28      7. This is a lawsuit challenging the reservation policies and practices of a


                                              2

      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.17 Page 6 of 19




  1   place of lodging. Plaintiff does not know if any physical or architectural
  2   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
  3   violated any construction-related accessibility standard. Instead, this is about
  4   the lack of information provided on the hotel's reservation website that would
  5   permit plaintiff to determine if there are rooms that would work for him.
  6     8. After decades of research and findings, Congress found that there was
  7   a"serious and pervasive social problem" in America: the "discriminatory
  8   effects" of communication barriers to persons with disability. The data was
  9   clear and embarrassing. Persons with disabilities were unable to "fully
 10   participate in all aspects of society," occupying "an inferior status in our
 11   society," often for no other reason than businesses, including hotels and
 12   motels, failed to provide information to disabled travelers. Thus, Congress
 13   decided "to invoke the sweep of congressional authority" and issue a"national
 14   mandate for the elimination of discrimination against individuals with
 15   disabilities," and to finally ensure that persons with disabilities have "equality
 16   of opportunity, full participation, independent living" and self-sufficiency.
 17     9. As part of that effort, Congress passed detailed and comprehensive
 18   regulations about the design of hotels and motels. But, as importantly,
 19   Congress recognized that the physical accessibility of a hotel or motel means
 20   little if the 61 million adults living in America with disabilities are unable to
 21   determine which hotels/motels are accessible and to reserve them. Thus,
 22   there is a legal mandate to provide a certain level of information to disabled
 23   travelers.
 24     10. But despite the rules and regulations regarding reservation procedures,
 25   a 2019 industry article noted that: "the hospitality sector has largely
 26   overlooked the importance of promoting accessible features to travelers."
 27     11. These issues are of paramount important. Persons with severe
 28   disabilities have modified their own residences to accommodate their unique


                                              3

      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.18 Page 7 of 19




  1   needs and to ameliorate their physical limitations. But persons with disabilities
  2   are never more vulnerable than when leaving their own residences and having
  3   to travel and stay at unknown places of lodging. They must be able to ascertain
  4   whether those places work for them.
  5

  6     FACTUAI. AI.LEGATI®NSm
  7     12. Plaintiff planned on making a trip in October of 2020 to the San Diego,
  8   California, area.
  9     13. He chose the Country Inn & Suites by Radisson, located at 5 9 7 5 Lusk
 10   Blvd., San Diego, California because this hotel was at a desirable price and
 11   location.
 12     14. Plaintiff needs an accessible guestroom. He needs clearance around
 13   beds, he needs accessible restroom facilities including accessible sinks,
 14   accessible tubs or showers and accessible toilets. He needs sufficient
 15   maneuvering clearance in and around the guestroom. He needs accessories to
 16   be located within an accessible reach range. In short, he benefits from and
 17   needs compliant accessible guestroom features.
 18     15. Plaintiff went to the Country Inn & Suites by Radisson reservation
 19   website at https:/./www.radissonhotels.com/en-us/hotels/country-inn-san-
 20   dieg_o seeking to book an accessible room at the San Diego location on October
 21
      1, 2020.
 22
        16. For example, under the "Accessible features" heading, it states:
 23
      "Amenities within accessible range to reach", "Lever hardware", "Roll-in
 24
      shower", "Grab bars by tub", "Wheelchair-accessible lobby", "Wheelchair-
 25
      accessible public entrance", and "Wheelchair-accessible public restrooms".
 26
      These are vague and conclusory statements. Likewise, under the "King Bed"
 27
      it states: "Accessible room options are also available and may include a roll-in
 28
      shower." These vague and conclusory statements do not contain enough

                                              4

      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.19 Page 8 of 19




  1   information to allow Plaintiff to independently assess if the room and hotel are
  2   accessible. For example, there is no mention if the bedroom has compliant
  3   clear floor space, or if the toilet and sink are accessible, or if the table/desk is
  4   accessible.
  5     17. The defendant's reservation system failed to identify and describe the
  6   accessible features in the guestroom chosen by the plaintiff in enough detail to
  7   reasonably permit him to assess independently whether the particular
  8   guestroom met his accessibility needs. The photos that accompany those
  9   rooms do not show any accessible features.
 10     18. This lack of information created difficulty for the plaintiff and the idea
 11   of trying to book this room -- essentially ignorant about its accessibility` --
 12   caused discomfort for the Plaintiff.
 13     19. Plaintiff would like to patronize this hotel but is deterred from doing so
 14   because of the lack of detailed information through the hotel's reservation
 15   system. Plaintiff not only travels frequently but is always on the lookout for
 16   businesses that violate the law and discriminate against him and other persons
 17   with disabilities, intending to have them comply with the law and pay statutory
 18   penalties.
 19
 20   I. FIItST CAUSE OF ACTION: VIOLATION OF THE AMEIBICANS
 21   WITH DISABILITIES ACT OF 1990 (On-behalf of Plaintiff and against all
 22   Defendants.) (42 U.S.C. section 12101, et seq.)
 23      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 24   again herein, the allegations . contained in all prior paragraphs of this
 25   complaint.
 26      21. Under the ADA, it is an act of discrimination to fail to make reasonable
 27   modifications in policies, practices, or procedures when such modifications
 28   are necessary to afford goods, services, facilities, privileges advantages or


                                               9
      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.20 Page 9 of 19




  1    accommodations to person with disabilities unless the entity can demonstrate
  2    that taking such steps would fundamentally alter the nature of the those goods,
  3'   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
  4    1218 2 (B) (2) (A) (ii) .
  5       22. Specifically, with respect to reservations by places of lodging, a
  6    defendant must ensure that its reservation system, including reservations
  7    made by "any means," including by third parties, shall:
  8                         a. Ensure that individuals with disabilities caii make
  9                                reservations for accessible guest rooms during the same
 10                                hours and in the same manner as individuals who do not
 11                                need accessible rooms;
 12                         b. Identify and describe accessible features in the hotels and
 13                                guest rooms offered through its reservations service in
 14                                enough detail to reasonably permit individuals with
 15                                disabilities to assess independently whether a given hotel
 16                                or guest room meets his or her accessibility needs; and
 17                         c. Reserve, upon request, accessible guest rooms or specific
 18                                types of guest rooms and ensure that the guest rooms
 19                                requested are blocked. and removed from all reservations
 20                                systems.
 21                 See 28 C.F.R. § 36.302(e).
 22       23. Here, the defendant failed to modify its reservation policies and '
 23    procedures to ensure that it identified and described accessible features in the
 24    hotels and guest rooms in enough detail to reasonably permit individuals with
 25    disabilities to assess independently whether a given hotel or guest room meets
 26    his or her accessibility needs and failed to ensure that individuals with
 27    disabilities can make reservations for accessible guest rooms during the same
 28    hours and in the same manner as individuals who do not need accessible


                                                      6

       Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.21 Page 10 of 19




  1   rooms.
  2

  3   II. SECOND CAUSE O&' ACTIONo VIOLATION OF THE UNRUH CIVII,
  4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  5   Code § 51-5 3.)
  6      24. Plaintiff repleads and incorporates by reference, as if fully set forth
  7   again herein, the allegations contained in all prior paragraphs of this
  8   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,
  9   that persons with disabilities are entitled to full and equal accommodations,
 10   advantages, facilities, privileges, or services in all business establishment of
 11   every kind whatsoever within the jurisdiction of the State of California. Cal.
 12   Civ. Code § 51(b).
 13      2 5. The Unruh Act provides that a violation of the ADA is a violation of the
 14   Unruh Act. Cal. Civ. Code, § 51(f).
 15      26. Defendants' acts and omissions, as herein alleged, have violated the
 16   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
 17   reservation policies and practices.
 18      2 7. Because the violation of the Unruh Civil Rights Act resulted in difficulty
 19   and discomfort for the plaintiff, the defendants are also each responsible for
 20   statutory damages, i.e., a civil penalty. See Civ. Code § 52 (a).
 21

 22          PRAYER:
 23          Wherefore, Plaintiff prays that this Court award damages and provide
 24   relief as follows:
 25       1. For injunctive relief, compelling Defendants to comply with the
 26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 27   plaintiff is not invoking section 5 5 of the California Civil Code and is not
 28   seeking injunctive relief under the Disabled Persons Act at all.


                                               7

      Complaint
Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.22 Page 11 of 19




  1I      2. Damages under the Unruh Civil Rights Act, which provides for actual
  2    damages and a statutory minimum of $4,000 for each offense.
  3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  4    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
  5
  6
  7    Dated: October 29, 2020                CENTER FOR DISABILTY ACCESS
  8
  9
 10
                                                     Z'o
                                                      x
 11                                           By:
 12                                           Russell Handy, Esq.
 13                                           Attorneys for Plaintiff
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                             I
       Complaint
           Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.23 Page 12 of 19

ATTORNEY OR PARTY VJITHOUT ATTORNEY 'Name, State Barnumber. and address):                                                     FOR COURT USE ONLY
— Russell Handy, Esq., SSN 1951~58
    Center for Disability Access
    Mail: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
    Delivery: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111                                                ELECTRONICALLY FILED
                          /
           TELEPHONE NO.: i 858)
                       375-7385                    FAX NO.: (888) 422-5191                                         Superior Court of Califomia,
 ATTORNEY FOR (Name): I}latntlff, OrlandO Ciarcla.                                                                       County of San Clllego
     :RIOR COURT OF CALIFORNIA, COUNTY OF San Dlego                                                                 1WW2020 at 11:F£:4z p4ul
      STREETADDREss: 325 South Melrose Dr                                                                           CIerk of the Supetior Court
      MAILiNGADDRESs: 325 Sout.jl 1VTelroSe Di'                                                                 gy Dtegory Homick,Deputy CIerk
     CITY AND ZIP CODE: V1Sta,         CA 92081
            BRANCH NAME: 1 fle iV Oriil l.011niy KeQloTlai l-etlier.
    CASE NAME:
                     Garcia v. HPTWN Properties Trust et al.
                                                                                                             CASE NUMBER:
      CIVIL CASE COVER SHEET                                      Complex Case Designation
(~ Unlimited                            Limited                                                               37-2020-00039840- C U- C R- N C
                                                              ~ Counter 0 Joinder
    (Amount                             (Amount
    demanded                            demanded is          Filed with first appearance by defendant         Judgp Earl H. hAa3s I I I
    exceeds $25,000)                    $25,000 or less)         (Cal. Rules of Court, rule 3.402)             DEPT:

                                            /tems 1—ti aelow must be completea (see Instructions on paC]e L).
     Check one box below for the case type that best describes this case:
     Auto Tort                                   Contract                                             Provisionally Complex Civil Litigation
                                                                  Breach of contract/warranty (06)    (Cal. Rules of Court, rutes 3.400-3.403)
     0 Auto (22)
     ~I Uninsured motorist (46)                             0 Rule 3.740 collections (09)             0 Antitrust/Trade regulation (03)
     —I
     Other PItPDlV1/D (Personal InjurylProperty                   Other collections (09)              ~ Construction defect (10)
     Damage/VUrongful Death) Tort                                 Insurance coverage (18)             ~ Mass tort (40)
     = Asbestos (04)                                              Other contract (37)                 0 Securities litigation (28)
     0 Product liability (24)                               Real Property                             ~ EnvironmentallToxic tort (30)
     ~ Medical malpractice (45)                             ~ Eminent domain/lnverse                  ~ Insurance coverage claims arising from the
     0 Other PI/PDlWD (23)                                        condemnation (14)                         above listed provisionaliy complex case
                                                            0 Wrongful eviction (33)                        types (41)
     Non-PI/PD/yUD (Other) Tort
                                                                                                      Enforcement of Judgment
     0 Business torUunfair business practice (07) ~ Other real property (26)
     ~✓ Civil rights (08)                         Unlawful Detainer                                   = Enforcement of judgment (20)
     0 Defamation (13)                            ~ Commercial (31)                                   Miscellaneous Civil Complaint
     0 Fraud (16)                                           ~ Residential (32)                        0 RICO (27)
     0 Intellectual property (19)                           ~ Drugs (38)                              0 Other complaint (not specitred above) (42)
     0 Professional negligence (25)                         Judtctal Rewew                            Miscellaneous Civi! Petition
     0 Other non-PI/PD/WD tort (35)                         0 Asset forfeiture (05)                         Partnership and corporate governance (21)
     Employment                                             ~ Petition re: arbitration award (11)
                                                                                                      0 Other petition (nof specified above) (43)
     0 Wrongful termination (36)                            ~ Writ of mandate (02)
     " Other employm                                        n Other iudicial review (39)
2    This case I      I Is        is not     comolex under rule 3.400 of the Caiifornia Rules of Court. If the case is comDlex, mark the
     factors requiring exceptional judicial management:
     a.          Large number of separately represented parties               d. 0 Large number af witnesses
      b.         Extensive motion practice raising difficult or novel         e.       Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
     c.          Substantial amount of documentary evidence                   f. 0 Substantial postjudgment judicial supervision

                                             ✓ monetary b.0
3. Remedies sought (check all that apply): a.0                                                            ✓~ punitive
                                                         ✓ nonmonetary; declaratory or injunctive relief c.
4. Number of causes of action (specify): 2: Alllerieans with Disabilities Act, Unruh Civil Rights Act
5. This case = is ✓0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use forra4M-015.)

Date: 10/29/2020                                                                                                ~
Russel Handv, Esq.
                                  (TYPE OR PRINT NAME)                                               (SIGNAT URE OF PARTY OR AlTORNEY FOR PARTY)


    . Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
       in sanctions.
    a File this cover sheet in addition to any cover sheet required by local court rule.
    ® If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.
    a Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.
                                                                                                                                                                  age 1 of 2
Form Adopted for Mandatory Use                                                                                   Cal. Rules oP Court. rules 2.30, 3.220. 3.400-3.403, 3.740:
  Judicial Council of Califomia
                                                            CIVIL Cd~SE COVER SHEET                                      CaI. Standards of Judicial Administration, sld. 3.10
   CM-010 [Rev. July 1, 20071                                                                                                                         ww:v.courtfnfo.ca.gov
         Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.24 Page 13 of 19

                                                                                                                           CM-010
                              )NSTRUCTIONS ON HOW TO COIVIPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multipie causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rufe 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AMD EXAMPLES
Auto Tort                                        Contract                                          Provisionaily Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of ContractM/arranty (06)               Rules of Court Rufes 3.400-3.403)
        DamageNVrongfu[ Death                           Breach of Rental/Lease                          AntitrustlTrade Regufation (03)
    Uninsured Motorist (46) (if the                         Contract (not unlawful detainer             Construction Defect (10)
        case involves an unlnsured                               or dvrongful eviction)                 C[aims Invo[ving Mass Tort (40)
        motorist claim subject to                        Contract/Warranty Breach—Se[[er                Securities Litigation (28)
           arbitration, check this item                      Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
        instead ofAuto)                                  Neg[igent Breach of Contract/                  Insurance Coverage C[aims
Other PI/PDNUD (Personal Injury/                            Warranty                                        (arising from provisionally complex
Property DamageANrongful Death)                          Other Breach of ContractlWarranty                  case type listed above) (41)
Tort                                                Cofiections (e.g., money owed, open             Enforcement of Judgment
   Asbestos (04)                                        book accounts) (09)                            Enforcement of Judgment (20)
        Asbestos Property Damage                        Co[fection Case—Se[ler Piaintiff                   Abstract of Judgment (Out of
                                                        Other Promissory Note/Collections                      County)
        Asbestos Personal Injury/
               Wrongful Death                                Case                                          Confession of Judgment (non-
                                                    Insurance Coverage (not provisionally                       domestic relations)
   Product Liability (not asbestos or
        toxic%nvironmental) (24)                        complex) (18)                                      Sister State Judgment
   Medical Malpractice (45)                             Auto Subrogation                                   Administrative Agency Award
         Medicai Maipractice—                           Other Coverage                                        (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                    Petition/Certification of Entry of
        Other Professiona[ Heaith Care                  Contractua[ Fraud                                     Judgment on Unpaid Taxes
                Maipractice                             Other Contract Dispute                             Other Enforcement of Judgment
                                                 Rea[ Properry                                                  Case
   Other PI/PD/WD (23)
         Premises Liabi[ity (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                                                        Condemnation (14)                              RICO (27)
               and fali)
         Intentionai Bodify Injury/PDM1D            Wrongfui Eviction (33)                             Other Compiaint (not specified
                                                                                                           above) (42)
                (e.g., assauit, vandalism)          Other Real Property (e.g., quiet titie) (26)
         Intentional Infliction of                                                                         Dec[aratory Re[ief Oniy
                                                        Writ of Possession of Real Property                Injunct[ve Relief Only (non-
                Emotionai Distress                       Mortgage Foreciosure
         Negligent Infliction of
                                                                                                                harassment)
                                                        Quiet Title
                Emotionai Distress                                                                         Mechanics Lien
                                                        Other Rea[ Property (not eminent
         Other PI/PDNVD                                                                                    Other Commercial Complaint
                                                        domain, landlord/tenant, or
                                                                                                                 Case (non-tort/non-complex)
Non-PI/PD1WD (Other) Tort                               foreclosure)
                                                                                                           Other Civii Complaint
    Business TorUUnfair Business                 Unlawful Detainer
                                                                                                                (non-tort/non-complex)
       Practice (07)                                Commerciai (31)
                                                                                                    Miscellaneous Civi[ Petition
    Civil Ri 9 hts (e.g~, discrimination,            Residential (32)                                  Partnership and Corporate
        false arrest) (not civil                     Drugs (38) (if the case involves illegal               Governance (21)
         harassment) (08)                                drugs, check this item; otherwise,            Other Petition (not specified
    Defamation (e.g., slander, libe[)                    report as Commercial or Residential)              above) (43)
          (13)                                   Judicial Review                                           Civi[ Harassment
    Fraud (16)                                       Asset Forfeiture (05)                                 Workpiace Viofence
    Intellectual Property (19)                       Petition Re: Arbitration Award(11 )                    Elder/Dependent Aduit
    Professional Negligence (25)                     Writ of Mandate (02)                                        Abuse
        Lega[ Ma[practice                                Writ—Administrative Mandamus                       E[ection Contest
        Other Professional Ma[practice                   Writ—Mandamus on Limited Court                     Petition for Name Change
             (not medical or legal)                          Case Matter                                    Petition for Re[ief From Late
    Other Non-PUPDNVD Tort (35)                          Writ—Other Limited Court Case                           C[aim
Employment                                                   Review                                        Other Civii Petition
    Wrongfu[ Termination (36)                        Other Judicia[ Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                               Page 2 of 2
                                                     CIVIL CASE COVER SHEET
           Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.25 Page 14 of 19

Department N-28 Policies and Procedures - Honorable Earl H. Maas, III 1M
North County
Revised: August 19, 2019

Honorable Earl H. Maas, III, Presiding

Department Courtroom Staff:


Courtroom Clerk:                    Noreen McKinley                             (760) 201-8028
Calendar Clerk:                     Josie Castillo                              (760) 201-8704
Research Attorney:                  Jo-Ann Coates
Bailiff:                            Christopher Lauraitis

Conformity. with Local Rules: Unless otherwise indicated herein, Department 28 strictly adheres to the San Diego Superior Court
Local Rules, Division II.

Case Management Conferences: Case Management Conferences are heard on Fridays at 9:00am. Counsel shall file a Case
Management Statement pursuant to California Rules of Court, Rule 3.725. Continued Case Management Conferences do not require a
new statement unless directed by the Court.

Continuances: 1 st continuance request to continue Case Management Conference, Trial, Trial Readiness Conference and Motion cut-
off dates may be requested by Stipulation and Proposed Order. The Court will review the Stipulation and Proposed Order and if
necessary will call the parties to schedule an ex parte hearing.

Default Prove-up Hearings: Default Prove-up hearings are heard on Fridays at 10:30 a.m.

Ex Parte Matters: Ex parte appearances are by reservation only on Monday and Wednesday 8:30 a.m. Ex Parte papers are due no
later than 11:00 am the business day prior to the scheduled ex parte appearance. Parties must meet and confer prior to reserving an ex
parte date. Failure to formally meet and confer may result in your hearing being taken off calendar. Notifying the other party of the ex
parte hearing does not constitute meeting and conferring. A declaration stating the issues in dispute along with attached copies of what
has been requested and any responses given is required.

Failure Hearings: Telephonic appearances will not be allowed.

Law and Motion Matters: Motions are heard on Fridays at 1:30 p.m. by reservation only. A Tentative ruling may be posted on the San
Diego Superior Court website (www.sdcourt.ca.gov) no later than 4:00 p.m. the court day before the hearing date. Motions are heard in
accordance with California Rules of Court, Rule 3.1308(a)(2). Motions to compel will be calendared without requiring an ex parte
hearing.

Minor's Compromises: Minor's compromises are heard on Friday at 1:30p.m. by reservation only. The guardian and minor must be
present. Minor's compromise papers must be submitted no later than noon the business day prior to the scheduled hearing.

Settlement Conferences: Settlement briefs are to be submitted to the settlement judge at least five court days prior to the hearing.
Settlement Conferences are usually calendared on Friday mornings or afternoons with general trial judges in the North County
Courthouse Complex. Settlement Conferences may be calendared by calling the courtroom clerk at (760) 201-8028. Please be advised
that settlement conferences are calendared 60 to 90 days from the date of reservation.

Telephonic Appearances: Telephonic appearances are pursuant to CRC § 3.670. CourtCall® is the designated provider of
teleconferencing services for court appearances for the San Diego Superior Court.
Call (888) 882-6878 for details. See attached.

Personal Appearances Required:

     . Trials and hearings where witnesses are expected to testify
     . Hearings on Temporary Restraining Orders
     . Trial Readiness Conferences (by Trial Counsel)
     . Trial Call (by Trial Counsel)
     . Hearings on motions in limine
     . Persons ordered to appear to show cause why sanctions should not be imposed for violation of a Court Order or Rule

Trial: This department is normally in session for trials Mon-Thurs 9:00 a.m. to 12:00 p.m. and 1:30 p.m. to 4:30 p.m. Although trial will
not be in session on Fridays, the jury will be required to deliberate on Fridays. Jury fees are due at the end of each week and will be
summarized through billing statements provided by the courtroom clerk.

Trial Call: Trial Calls are at 9:15 a.m. on Fridays. Trial counsel must be personally present. Telephonic appearances are not allowed.

Trial Readiness Conference: Trial counsel must be personally present; telephonic appearances are not allowed. Trial Readiness
Conferences are heard at 10:15 a.m. on Fridays or as designated by the court. A complete joint trial readiness conference report must
be filed at this hearing.
       Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.26 Page 15 of 19


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      325 S Melrose DRIVE
MAILING ADDRESS:     325 S Melrose DRIVE
CITY AND ZIP CODE:   Vista, CA 92081-6695
BRANCH NAME:         North County
TELEPHONE NUMBER: (760) 201-8028

PLAINTIFF(S)/ PETITIONER(S):                Orlando Garcia

DEFENDANT(S)/RESPONDENT(S): HPTWN Properties Trust et.al.


GARCIA VS HPTWN PROPERTIES TRUST [IMAGED]
                                                                                              CASE NUMBER:
NOTICE OF CASE ASSIGNMENT
and CASE MANAGEMENT CONFERENCE                                                                37-2020-00039840-CU-CR-NC


CASE ASSIGNED FOR ALL PURPOSES T0:

Judge: Earl H. Maas, III                                                                Department: N-28


COMPLAINT/PETITION FILED: 10/30/2020


TYPE OF HEARING SCHEDULED                              DATE            TIME          DEPT                JUDGE
Civil Case Management Conference                       08/27/2021      10:00 am       N-28                Earl H. Maas, III


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com . Please make arrangements with CourtCall as soon as possible.

A case management statement must be completed by counsel for all parties or self-representetl litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

AII counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR' options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceetlings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.

DEFENDANT'S APPEARANCE: Defendant must generally appearwithin 30 tlays of service of the complaint. (Plaintiff may
     stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JU RY F E ES: In order to preserve the right to a jury trial, one party for each side tlemanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars (S 150) on or before the date scheduled for the initial case management conference in
       the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

`ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (ReV. 01-17)                                                                                                            Page: 1
                                                             NOTICE OF CASE ASSIGNMENT
         Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.27 Page 16 of 19




                                     Superior Court of Califorrlia
                                        County of S an Diego
 *`~;', ~''•I'i.._ •,ti; ~~   . ~i



        ~~J of Sur~

                      N®TICE OF ELIGIBILITY TO eFILE
                 AND ASSIGNMENT T® IMAGING DEPAIZTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California lgules of
Court, rule 3.1302(b).
        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.
        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to CTovernment Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. 'I'hus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California 1Zules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.
       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2
      Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.28 Page 17 of 19


                              SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                  ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORtUTATION
                        >;5
       smr          a




CASE NUMBER: 37-2020-00039840-CU-CR-NC                     CASE TITLE: Garcia vs HPTWN Properties Trust [IMAGED]


NOTICE: AII plaintifPs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendanticross-defendant, together with the complainticross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

             Potential Advantages                           Potential Disadvantages
             • Saves time                                   • May take more time and money if ADR does not
             • Saves money                                     resolve the dispute
             • Gives parties more control over the dispute • Procedures to learn about the other side's case (discovery),
               resolution process and outcome                  jury trial, appeal, and other court protections may be limited
             • Preserves or improves relationships             or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at htti)://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a"mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a"settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resotution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)       ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                              Page:1
        Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.29 Page 18 of 19


Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of inediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/ad and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II. Cha ter III and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.qov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute ResoBution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
          www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.orQ or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Leg_al Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.qov/selfhelp/lowcost.




 SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                           Page:2
       Case 3:20-cv-02374-H-JLB Document 1-3 Filed 12/04/20 PageID.30 Page 19 of 19

                                                                                                                            FOR COURT USE ONLY
 SUPERIOR COURTOF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:            325 S. Melrose
 MAILING AODRESS:          325 S. MelroSe
CITY, STATE, & ZIP CODE:   Vlsta, CA 92081-6695
 aRANCH rAME.              North County

 PLAINTIFF(S):        Orlando Garcia

 DEFENDANT(S): HPTWN Properties Trust et.al.

 SHORT TITLE:         GARCIA VS HPTWN PROPERTIES TRUST [IMAGED]

                           STIPULATION TO USE ALTERNATIVE                                                     CASE NUMBER:
                               DISPUTE RESOLUTION (ADR)                                                        37-2020-00039840-CU-CR-NC

 Judge: Earl H. Maas, III                                                                           Department: N-28

 The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
 alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     ❑     Mediation (court-connected)                                   ❑ Non-binding private arbitration

     ❑     Mediation (private)                                           ❑ Binding private arbitration

     ❑     Voluntary settlement conference (private)                     ❑ Non-binding judicial arbitration (discovery until 15 days before trial)

     ❑      Neutral evaluation (private)                                 ❑ Non-binding judicial arbitration (discovery until 30 days before trial)

     ❑      Other (specify e.g., private mini-trial, private judge, etc.):




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only):


  Date:                                                                                     Date:




  Name of Plaintiff                                                                         Name of Defendant




  Signature                                                                                 Signature



  Name of Plaintiff's Attorney                                                              Name of Defendant's Attorney




  Signature                                                                                 Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 11/03l2020                                                                                         JUDGE OF THE SUPERIOR COURT
SDSC CIV-359 (Rev 12-10)
                                    STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
